EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul Kravetz on 07/20/2021.

The application has been amended as follows: 
IN THE CLAIMS
In Claim 1, lines 11-13 have been deleted and replaced with -- an airflow control guide unit radially located entirely between the outer perimeter of the ring shaped outlet and the outer perimeter of the housing, and including at --
	In Claim 1, line 19, “axis,” was deleted and replaced with -- axis,
	the airflow control guide unit is configured to be lowered from the first position to be in the second position, 
the airflow control guide unit is configured to be lifted from the second position to be in the first position --
	In Claim 1, lines 21 & 24, "heat exchanged" has been deleted
Claim 4 has been deleted and replaced with:
	-- The air conditioner of claim 1, wherein, when the air conditioner is mounted on the ceiling,
while the airflow control guide unit is in the second position, the air is discharged through the ring shaped outlet at a greater angle from a radial direction of the ring shaped outlet as compared to while the airflow control guide unit is in the first position. --
In Claim 6, line 2, "heat-exchanged" has been deleted
In Claim 9, line 2, "heat-exchanged" has been deleted
In Claim 10, line 2, "heat-exchanged" has been deleted
Claims 15-20 have been canceled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Allen R. B. Schult/Examiner, Art Unit 3762